IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40717
                          Conference Calendar



BRISON KEITH HUMPHREY,

                                           Plaintiff-Appellant,

versus

DOMINGO CARRILLO; RICHARD CRITES, Captain;
D. BLACKWELL, Captain; GABRIEL D. PACHECO,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-98-CV-463
                         --------------------

                           December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Brison Keith Humphrey, Texas prisoner # 582721, appeals the

dismissal of his civil rights action under 42 U.S.C. § 1983 as

frivolous.     Humphrey’s allegation that disciplinary charges were

brought against him because of his race is conclusional and will

not support a claim under § 1983.     Baker v. Putnal, 75 F.3d 190,

195 (5th Cir. 1996).

     Humphrey has not alleged a violation of his due process

rights in the disciplinary hearing because he does not have a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40717
                                 -2-

protectable liberty interest in his custodial classification

Sandin v. Conner, 515 U.S. 472, 485 (1995); Neals v. Norwood, 59
F.3d 530, 533 (5th Cir. 1995).

     Humphrey has not shown that prison officials subjected him

to cruel and unusual punishment by placing him in administrative

segregation because he has epilepsy.    Humphrey’s assertion that

the openings in the doors in administrative segregation are not

large enough to allow a guard to see if he is having a seizure

does not raise an inference of an excessive risk to his safety.

Wilson v. Seiter, 501 U.S. 294, 303 (1991); Farmer v. Brennan,

511 U.S. 825, 847 (1994).

     Humphrey’s appeal is without arguable merit and is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.     See

5TH CIR. R. 42.2.   Accordingly, Humphrey’s motion for preliminary

injunction is DENIED.

     Humphrey had one verified strike, Humphrey v. Torres, No.

2:98cv399 (S.D. Tex. Dec. 11, 1998)(unpublished).    Because of the

district court’s dismissal as frivolous of the original action

and this court’s dismissal as frivolous of the appeal, Humphrey

has now acquired two more strikes.    He may no longer proceed IFP

in any civil action or appeal filed while he is in prison unless

he is under imminent danger of serious physical injury.      See 28

U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th

Cir. 1996).

     APPEAL DISMISSED; MOTION DENIED; 28 U.S.C. § 1915(g) BAR

IMPOSED.